Citation Nr: 1235451	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  08-09 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for glaucoma, to include as secondary to service-connected disability or Agent Orange exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability or Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to December 1972, including service in Vietnam.

These matters initially came before the Board of Veterans' Appeals (the Board) on appeal from a September 2007 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO denied entitlement to service connection for glaucoma and hypertension.

In October 2009 and February 2012, the Board remanded the claims. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has been diagnosed with hypertension and glaucoma.  He is in receipt of service connection for hepatitis B.  In addition, as he served in Vietnam, the Veteran is presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116(f)  (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  Neither glaucoma nor hypertension is on the list of diseases presumed service connected in Veterans exposed to Agent Orange.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e) (2011).  See also 38 C.F.R. § 3.309(e), Note 3 (ischemic heart disease, which is on the list of diseases presumed service connected in veterans exposed to Agent Orange, does not include hypertension).  However, the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).  The Veteran and his representative contend that his glaucoma and hypertension are either due to service including Agent Orange exposure or are caused or aggravated by his hepatitis B.  See 38 C.F.R. § 3.310(a),(b) (2011) (service connection warranted on a secondary basis where a disability is proximately due to, the result of, or aggravated by, a service connected disability).

In its February 2012 remand, the Board instructed that the Veteran be afforded a VA examination as to the etiology of his glaucoma, specifically, whether it was caused or aggravated by service connected hepatitis B or whether it was related to Agent Orange exposure.  A complete rationale for all opinions was requested.  On the March 2012 VA eye examination, the examiner wrote, "The opinion was requested as to whether or not this patient has any evidence of diabetic retinopathy.  This patient has no evidence of diabetic retinopathy.  He does have glaucoma and the glaucoma is not related to diabetes and it is not related to hepatitis C or to Agent Orange.  The glaucoma was not aggravated by military service."

This opinion is flawed for several reasons.  First, the Veteran is not in receipt of service connection for diabetes and no opinion was requested on that question.  Moreover, the Veteran is in receipt of service connection for hepatitis B and not hepatitis C, and an opinion as to whether his glaucoma is caused or aggravated by hepatitis B, and not hepatitis C, was requested.  In addition, the Board instructed that if there was no causal relationship, the question of aggravation should be addressed, and it was not.  Further, the examiner did not provide a rationale for his conclusions.  Consequently, a new opinion or examination is required to remedy these inadequacies.

There were two VA examinations as to the etiology of the Veteran's hypertension.  On the May 2007 liver, gall bladder, and pancreas examination, the examiner opined that, because the medical literature indicated that 95 percent of hypertension is primary in nature and not secondary to other conditions, and hepatitis is not among the 25 other medical problems that can result in rare causes of hypertension, the Veteran's hypertension was not due to the effects of hepatitis.  This opinion was flawed because the examiner did not address whether the Veteran's hypertension was aggravated by his hepatitis B.  The March 2012 VA hypertension examination was similarly flawed.  The Board specifically instructed in its February 2012 remand that if a causal relationship was not shown between hepatitis B and hypertension, "the examiner must further address whether hypertension is aggravated by service-connected hepatitis B."  The March 2012 VA examination restated the question correctly, but the examiner addressed only whether hypertension was due to or a result of service-connected hepatitis B and whether it was due to Agent Orange exposure in service.  Moreover, the examiner's rationale related to the issue of the causal relationship and not the possible aggravation relationship.  The examination is therefore inadequate.

Accordingly, the claims for entitlement to service connection for glaucoma and hypertension are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request an opinion from the examiner who conducted the March 2012 VA eye examination.  If the examiner is unavailable, request an opinion from an appropriate health care professional.

The claims file must be re-sent to the examiner or other health care professional for review.

For each of the following opinions, the examiner or other health care professional should offer a rationale, i.e., he or she should explain the reason for each conclusion.

The examiner or other health care professional should indicate whether it is at least as likely as not that the Veteran's hepatitis B caused his glaucoma.  If the examiner concludes that hepatitis B did not likely cause glaucoma, then the examiner MUST indicate whether it is at least as likely as not that the hepatitis B aggravated, i.e., made worse, the glaucoma.  If the examiner or health care professional finds that the hepatitis B aggravated the glaucoma, he or she must, to the extent possible, identify the baseline level of severity of the nonservice- connected glaucoma as established by the earliest medical evidence of glaucoma.

In addition, and separately, the examiner or health care professional should indicate whether it is at least as likely as not that the Veteran's glaucoma was caused by his presumed Agent Orange exposure or anything else in service.

The examiner or health care professional is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

2.  Request an opinion from the examiner who conducted the March 2012 VA hypertension examination.  If the examiner is unavailable, request an opinion from an appropriate health care professional.

The claims file must be re-sent to the examiner or other health care professional for review.

The examiner or other health care professional should indicate whether it is at least as likely as not that the Veteran's hepatitis B aggravated, i.e., made worse, his hypertension.  If the examiner or health care professional finds that the hepatitis B aggravated the hypertension, he or she must, to the extent possible, identify the baseline level of severity of the nonservice- connected hypertension as established by the earliest medical evidence of hypertension.

A complete rationale should accompany the opinion.

The examiner or health care professional is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

3.  Then, review any additional evidence and readjudicate the claims for entitlement to service connection for glaucoma and hypertension.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures, including issuance of a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 	(CONTINUED ON NEXT PAGE)



appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

